The Corporation Counsel is without power to make a settlement binding on the city without the approval of the City Council. Furthermore, it appears that the evidence fails to establish that there was a definite meeting of the minds between the Assistant Corporation Counsel and the respondent’s attorney to the effect that interest would be paid as part of the settlement. The resolution of the City Council is clear, and it provides that the differences in taxes are to be paid, and nothing further. The interest provision in the compromise order was consented to by mistake; the provision does not represent the agreement of the parties; and in the interests of justice the provision should be struck from the order which was entered by consent. Hagarty, Carswell, Johnston, Adel and Taylor, JJ., concur.